Citation Nr: 1716756	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  17-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an initial, compensable rating for service-connected hemorrhoids.  


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1952 to December 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2015 rating decision in which the RO implemented a September 2015 Board decision by awarding service connection, and assigning an initial, zero percent (noncompensable) rating for hemorrhoids, effective December 12, 1953.  The Veteran filed a notice of disagreement (NOD) in October 2015.  A statement of the case (SOC) was issued in December 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2016. 

As the claim on appeal emanates from the Veteran's disagreement with the initial rating assigned following an award of service connection, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Since the December 1953 effective date of the award of service connection, the Veteran's hemorrhoid disability has been manifested by internal and external hemorrhoids, with mild bleeding after bowel movements, but not by large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, persistent bleeding, secondary anemia, or fissures; the overall hemorrhoid disability has not been shown to be more than mild to moderate. 

3.  The schedular criteria are adequate to evaluate the Veteran's hemorrhoids at all pertinent points, and no claim of unemployability due to the hemorrhoid disability has been raised.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code (DC) 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a March 2013 pre-rating letter sent to the Veteran in connection with what was then a claim for service connection, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the award of service connection, and the Veteran's disagreement with the  assigned rating, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.   See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  Nonetheless, the SOC set forth the criteria for higher ratings for hemorrhoids (the timing and form of which suffices for Dingess/Hartman). 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claims are the lay statements from the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)  (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where service connection has already been established and an increase in the assigned disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown ,7 Vet. App. 55 (1994).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran seeks a compensable rating for his service-connected hemorrhoids, currently rated as noncompensable under DC 7336.  Under that diagnostic code, a noncompensable rating is assigned for hemorrhoids that display mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

Considering the pertinent evidence of record in light of the applicable criteria, the Board finds that a compensable rating for hemorrhoids is not warranted at any point since the effective date of the award of service connection.

On his October 1951 entrance examination, the Veteran was found to have a small external hemorrhoid that was considered non-disabling.  During an October 1952 examination, the Veteran complained of hemorrhoids, which he reported having had for seven to eight months with no pain.  An examination revealed a small tab.  In connection with his December 1953 separation examination, the Veteran reported hemorrhoids as a present complaint.  

In a January 1954 VA examination report, the Veteran was diagnosed with mild external and internal hemorrhoids.  

In December 1988, the Veteran reported to his private physician a history of hemorrhoids and a history of streaks of red blood on the toilet paper after bowel movements.  In a February 1989 colonoscopy report, the physician found a right internal hemorrhoid.    

A January 2013 VA examination report documents the Veteran's report of occasional bleeding from his hemorrhoids.  The Veteran also reported that he was unemployed.  The examiner found that his myasthenia gravis (not service-connected) prevented his employment.  

An April 2013 VA examination report reflects that the Veteran declined a physical examination, but reported to the examiner that he had small external hemorrhoids that bled when he wiped after bowel movements.  The examiner diagnosed the Veteran with mild or moderate internal or external hemorrhoids.  He further referenced a 2005 or 2007 colonoscopy that was negative for polyps and internal hemorrhoids.  The examiner also noted that the Veteran's hemorrhoid disability did not impact his ability to work.

In June 2016, the Veteran underwent another VA examination.  He then reported daily bleeding from his hemorrhoids that required changing pads three to four times a day.  The examiner found that the Veteran had small or moderate external hemorrhoids.  Laboratory testing was completed, including a complete blood count (CBC).  It is noted that a CBC was to be completed if there was suspected or present anemia due to any intestinal condition.  The CBC was completed in January 2016 and revealed his hemoglobin was 13.5; his hematocrit was 42.2, his white blood cell count was 7.8; and his platelets were at 160. 

In July 2016, the Veteran complained of difficulty cleaning after bowel movements, anal swelling, and multiple episodes of hemorrhoids for the last 50 to 60 years.  The Veteran reported that about a year ago, he started to bleed from his rectum which progressed to a point where he had to wear multiple pairs of underwear and Depends pads.  He denied any pain and noted an occasional presence of a clot while wiping.  He stated that there has been less swelling during the past year, but his symptoms were present daily.  The examiner indicated that his hemorrhoid disability did not affect his ability to work. 

An August 2016 colonoscopy revealed polyps in the Veteran's cecum near his appendiceal orifice and also in the right colon near his hepatic flexure.  The report also notes a finding of rectal polyp, pan diverticulosis with retained particulate matter, and a large internal hemorrhoid.  On examination, several skin tags were noted in his perianal region.  There was no perianal tenderness.  There was also a small right posterior external hemorrhoid noted on anoscopy.  His hemorrhoids were noted to be small and intact on examination.  

Following the June 2016 VA examination, in August 2016, a VA physician, Dr. W., was asked to provide an opinion regarding whether the Veteran's anemia was secondary to his service-connected hemorrhoids.  In September 2016, after a review of the Veteran's records, Dr. W. found that the Veteran's anemia was not due to his small intact hemorrhoids; this conclusion was  based on his July 2016 proctology consultation and his August 2016 colonoscopy findings.  

The RO also asked Dr. M., the June 2016 VA examiner, to opine whether the evidence showed that the Veteran had persistent bleeding that was at least as likely as not attributable to his service-connected hemorrhoids.  Dr. M. found that it was less likely than not that the Veteran's persistent bleeding was due to service-connected hemorrhoids, based on the Veteran's August 2016 colonoscopy that showed other causes of bleeding, such as multiple colon polyps and severe pan diverticulosis.  Dr. M. also stated that the proctology report form July 2016 noted that the Veteran's hemorrhoids were small and intact on examination, there was no perianal tenderness, and there was no documentation of hemorrhoidal bleeding.  

In a December 2016 correspondence letter, the Veteran stated that he bled daily, requiring him to change his underpants frequently each day.  He further stated that he could not clean himself adequately without causing some bleeding. 

The Board finds that a compensable rating for service-connected hemorrhoids is not warranted at any time since the effective date of the award of service connection.  The above-described evidence reflects that the Veteran's hemorrhoid disability has been manifested by internal and external hemorrhoids, with mild bleeding after bowel movements. With respect to the Veteran's descriptions of what can be described as persistent bleeding-one of the criteria for the maximum, 20 percent rating under Diagnostic Code 7336-the Board points out that the Veteran is  certainly competent to describe matters within his personal knowledge, such as experiencing daily episodes of rectal bleeding.  See, e.g, Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the Board finds no reason to question the veracity of such assertions, he is deemed credible in this regard.  However, the Veteran is not competent to determine that the bleeding is caused by hemorrhoids, as this is a medical matter requiring training and interpretation of test results.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, in the only medical opinion to directly address the source of the Veteran's bleeding, Dr. M. opined, based upon colonoscopy results, that the Veteran's described rectal bleeding was not likely associated with his hemorrhoids, but rather, more likely due to gastrointestinal problems such as multiple colon polyps and severe pan diverticulosis; his hemorrhoids were noted to be small and intact.  This conclusion is consistent with Dr. W's opinion that the Veteran's anemia was not associated with the Veteran's hemorrhoids.

Therefore, the Board finds that the Veteran's hemorrhoid disability is best evaluated as mild or moderate, which is consistent with the assigned noncompensable rating under DC 7336.  As noted, under that diagnostic code, the minimum, compensable 10 percent rating would require a showing of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences; or for the 20 percent rating, hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  As neither level of impairment has been shown here, the record provides no basis for a higher, schedular rating for the Veteran's hemorrhoids. 

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's hemorrhoid disability been shown to reflect so exceptional or so unusual a picture as to render the schedular criteria for rating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected hemorrhoids at all pertinent points.  The rating schedule fully contemplates the type and extent, frequency or severity of described symptomatology associated with hemorrhoids, and provides for higher ratings based on more significant impairment.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hemorrhoids are appropriately rated as a single disability, and, except as medically indicated otherwise, his symptoms have been considered in the evaluation of the disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance so as to render the schedular rating criteria for evaluating the disability inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of a higher, extra-schedular rating are not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if a claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the Veteran is unemployed.  However, there is no evidence or argument that the Veteran's service-connected hemorrhoid disability, alone, has actually or effectively rendered him unable to obtain or retain substantially gainful employment.  Under these circumstances, the Board finds that a TDIU due to the Veteran's hemorrhoids has not been raised in conjunction with the claim for higher rating, and need not be addressed herein. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's hemorrhoid disability, pursuant to Fenderson, and that a higher, compensable rating for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for hemorrhoids is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


